DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 (claims 11-14 depend thereupon) limits the elastomer to having a loss factor and compression set within a specific range.   However, the loss factor and the compression set are meaningless without the cited conditions.  The compression set is dependent on e.g. the temperature (e.g. 70oC) and time (e.g. 22 hours).  The loss factor is dependent on the frequency (e.g. 10 Hz) and temperature (e.g. 24 oC).  Therefore, the scope of the claim cannot be determined without these limitations.  The specification gives no special definition or guidance to these conditions and reports values under multiple conditions (e.g. 24 oC and -4 to 4 oC) for the loss tangent.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 9, 10-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0210838 (herein Wu)
As to claims 1, 5, 7, Wu discloses a thermoplastic elastomer composition (see abstract, paragraph 2-3, 137 and examples) comprising 50 weight percent or more EPDM including ENB (paragraph 34-35), less than 30 wt% polypropylene (PP, paragraphs 50-52 105, 118), 5 to 30 wt% filler (paragraph 82) and 5 to 50 wt% oil (plasticizer, see paragraph 35 and 132, in addition to about 10 to 200 parts oil per 100  parts EPDM).  Weighting these amounts to about 80 parts EPDM yields about 80 parts EPDM, about 1 to 50 parts PP, about 5 to 50 parts filler and about 10 to 160 parts plasticizer
Specific attention is drawn to the example A, which is reproduced below

component in Wu
Amounts in Wu
Deduced parts of Wu*
Claimed Range
EPDM
EPDM
100
~80 (78)
~80
Polypropylene
PP/polypropylene
35
~30 (27)
~30 to ~70
Filler
ICECAP K filler
42
~30 (33)
~20 to ~40
Plasticizer
Oil
120
~90 (93)
~60 to ~90


*EPDM calculated: 100/100*78; PP calculated:45/100*78; Filler calculated: 42/100*78; Plasticizer calculated: 130/100*78. Also note that “about” is interpreted in light of the specification and the skilled artisan would interpret e.g. 78 as about 80 because it is within rounding range.
As can be seen from above, all limitations are met.
As to claim 2, the EPDM is exemplified (table 1 and table 2) as having about 5 wt% (4.9 wt%) ENB and about 50 and about 70 wt% ethylene.  Also see paragraph 41 to 43 stating that the ethylene is present in 55 to 72 wt% and the ENB is present in 2 to 7 weight percent.  
As to claim 9, a cure (crosslinking) accelerator (paragraph 136) is stannous chloride, which is present in present in about 1 part (1.26/100*78).  See table 3 and table 1.
As to claims 10 and 11, a thermoplastic elastomer comprising the composition is taught with the compression set at 22 hours and 70 oC is 31% (table 6).  As to the loss factor, Wu is silent.  However, the composition is identical with identical components and processed/crosslinked in the same way.  The properties of a composition would be identical for an identical composition.  Further, the properties such as compression set, which is related to the loss factor are the same.   Specifically, the loss tangent flows from the type of EPDM utilized and the EPDM has the same parameters (monomer, amounts, etc.) and must have the same properties.  Moreover, applicant admits in the originally filed specification (pages 6-7) that the content of ethylene and ENB controls the loss factor.  Note again that the ethylene and the ENB are the same in the same amounts.  In light of the discussion above, it is reasonable to take the position that the loss factor would naturally flow from the Wu composition given that substantially the same compositions would have substantially the same properties.  
As to claim 14, weather strips comprising the elastomer are disclosed.  See paragraph 147.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0210838 (herein Wu).
The discussion with respect to Wu set-forth above is incorporated herein by reference.
As to claim 8, crosslinking agent (also referred to as vulcanization agent, phenolic resin, and exemplified as “SP1045”) is present in about 4 parts (5/100*78).  This amount is just outside the claimed range.  However, paragraph 79 discloses that the vulcanization agent can be 0.1 to 5 weight percent, which substantially overlaps the claimed range of 0.1 to .25 parts.  Further, paragraph 135-142 discloses that the vulcanization (crosslinking) agent is added to control the amount of crosslinking.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  Further, one would have been motivated to utilized the appropriate amount of crosslinking agent via routine optimization (MPEP 2144.05 (B)) in order to control the amount of crosslinking.
As to claim 13, Wu discloses a process that is substantially identical comprising mixing the components including the fillers (dry components) along with the polypropylene and the EPDM (paragraph 204).  The components are mixed in an extruder and the EPDM is dynamically crosslinked.  See paragraph 204-205.
The difference between Wu and the claimed invention is that Wu does not specifically disclose mixing the powders (filler, zinc oxide, stannous chloride) first then mixing the EPDM and PP. Case law has established that the selection of any order of mixing ingredients is prima facie obvious  See MPEP 2144.03 IV C: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Therefore, it would have been obvious to have premixed the powder ingredients first, followed by mixing with EPDM and PP because one of ordinary skill in the art would be guided by common practices and routine experimentation (MPEP 2144.04).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0210838 (herein Wu) in view of US 2009/0120007 (herein Aritake).
The discussion with respect to Wu set-forth above is incorporated herein by reference.
As to claim 3, Wu is silent on the diene content (norbornene/ENB).  
Aritake discloses similar thermoplastic elastomer compositions for weather strips.  See abstract and examples.  Airtake discloses that changing the diene content from about 5 (4.5) to 9 wt% (example 1 vs example 2 in table 1) improves rigidity “by increasing the crosslink density of the rubber by increasing the diene amount in EPDM.”  See paragraph 54 of Aritake.
Therefore, it would have been obvious at the time the invention was filed to have modified the composition of Wu with about 9 wt% ENB as suggested by Aritake because one would want to improve the rigidity and crosslinking density.  See paragraph 54 of Aritake.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0210838 (herein Wu) in view of US 2009/0120007 (herein Aritake) and US 2014/0336290 (herein Jourdain).
The discussion with respect to Wu set-forth above is incorporated herein by reference.
As to claim 4, Wu discloses that the molecular weight distribution of the EPDM is 2 to 4.  See paragraph 92.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
Wu is silent on the crystallinity of the EPDM.
Jourdain discloses that the crystallinity of EPDM should be between 0.5 to 40% (paragraph 43) for similar compositions (abstract and examples) for weather strips (paragraph 79).   
Therefore, it would have been obvious to adjust the crystallinity of the EPDM to be within the claimed range as suggested by Jourdain because one would want to utilize crystallinities taught as suitable for similar compositions.  
As to the crosslinking density, Wu is also silent.
However, Airtake discloses that changing the diene content from about 5 (4.5) to 9 wt% (example 1 vs example 2 in table 1) improves rigidity “by increasing the crosslink density of the rubber by increasing the diene amount in EPDM.”  See paragraph 54 of Aritake.
Therefore, it would have been obvious at the invention was filed to have modified the composition of Wu with the appropriate crosslinking density via controlling the diene content because one would want to control the rigidity of the composition and the resulting weather strip.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0210838 (herein Wu) in view of US 2014/0336290 (herein Jourdain).
The discussion with respect to Wu set-forth above is incorporated herein by reference.
As to claim 7, Wu discloses that the polypropylene art those sold under the names Versify and Vistamaxx.  See paragraph 119.  Wu is silent on the crystallinity of the polypropylene.
Jourdain discloses that the crystallinity of polypropylene should be between 0.5 to 40% (paragraph 43) for similar compositions (abstract and examples) for weather strips (paragraph 79).   Further, Jourdain discloses that the polypropylene is sold under Vistamaxx and Versify.  See paragraph 66.
Therefore, it would have been obvious at the time the invention was filed to have modified the composition of Wu with the appropriate crystallinity for the polypropylene, including amounts within the claimed range as suggested by Jourdain because one would want to utilize similar crystallinities taught for similar polypropylenes and compositions.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764